DETAILED ACTION
Response to Amendment
Claims 1-25 are pending. Claims 1-25 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. 
With respect to the argument on page 12 with respect to the reasons to combine, as noted in the previous action, Musgrave et al. and Braun are in the same art of security systems (Musgrave et al., abstract; Braun, abstract). Both references are further in the field of authentication of a user accessing a system (Musgrave et al., abstract; Braun, [0008]). Applicant argues that Musgrave is only for the identification of animals and Braun relates to industrial applications. While Musgrave has embodiments directed to identifying animals, there are numerous examples in Musgrave of authenticating humans:

“In addition to identifying the animal, in certain animal transactions it is also desirable to positively identify persons involved in the animal identity and tracking chain, such as an owner, a shipper and transporting personnel, buyers and sellers, food processing personnel, veterinarians and animal care takers, etc.”, col. 2, lines 1-10

An iris recognition system involves the use of an imager to video image the iris of each person attempting access, and image processing means for comparing this iris video image with a reference iris image on file in a database, col. 2, lines 15-40.

Therefore, both Musgrave et al. and Braun are directed to identifying and authenticating humans, and Musgrave et al. just has the additional applicability of being applied to animals as well. Both applications relate to security, and while Braun focuses on industrial applications, it is clear a meat packing plant is also an industrial application. As noted in the action, the reason one may think to add Braun to the invention of Musgrave et al. is Braun indicates, “it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure” ([0003]). As the invention of Musgrave et al. is to protect the chain to ensure no nefarious individuals gain access, any further security measures such as those described by Braun would have benefits to the security element of the processing facilities described by Musgrave et al..
With respect to arguments on page 13 that an animal would not perform the adjustment operation, examiner agrees, however as noted, col. 2, lines 1-40 describe verifying humans as well as animals, and humans can perform these operations.
With respect to arguments on page 14 that an animal would not use an ATM, again, humans are also identified, col. 2, lines 1-40, and humans are the animals that most commonly use ATMs.
With respect to arguments on page 16 that the invention of Haussmann requires using specialty earplugs that are tracked in the images, it is noted the claims do not require that no special tag can be present to be tracked. In fact, most animals have tags on their ears, and humans wear gloves (usually colored gloves) in order to work with animals, and both of these things would show in color against the background and could also be conceivably tracked. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to the arguments throughout, with respect to the new limitation: “the management part allowing the user to perform an adjustment operation for the food-processing device after the user is authenticated by the authentication part has special authority to perform the adjustment operation”, the combination of Musgrave et al. and especially Braun also teach this new limitation, as was previously alluded to in the rejections of claims 7 and 9 as well:

Musgrave et al.: a level of authority and entitlements are stored with or pointed to by one or more of the animal template and person template, col. 3, lines 50-55

The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65

“The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25

Braun: if a particular manufacturing process is held as a trade secret, it may be desirable to closely guard read access to the automation system so that an unauthorized individual cannot obtain detailed information about the manufacturing process. Likewise, it may also be desirable to limit access to other types of manufacturing information, such as production quantities, defect rates, and so on. Further, it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure, [0003], The industrial automation device 12 is used to control at least a portion of an industrial process, [0023], different individuals having different levels of access to the motor drive, [0042], store a list of users and automation devices that are allowed access to its information and the level of access that is permitted, [0053], examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model, [0095].

In addition, while not used in the rejection, this feature is also generally taught in other applications, see for instance US 20170230378 A1: “Data broadcast to mobile device 110 can include access level data (e.g., access rules and limits) that define what types of operations various identified users can perform using mobile device 110 depending on the user's authorization level (e.g., the user's employment or other role in a given industrial automation environment's network) and distance thresholds. Thus members of one group, say maintenance personnel, might only be allowed to implement specific changes to an industrial asset's operation if they have sufficient authorization and are within a specified distance (e.g., visual line-of-sight proximity) from the target device; if the maintenance personnel are outside the specified distance limit, they might be prohibited from implementing the operational change”.
All other arguments are by similarity or dependency and are therefore addressed by the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) in view of Braun (IDS: US 20060026672 A1).

Regarding claim 1, Musgrave et al. disclose a food-processing device that processes a food in a line that manufactures the food (food processing personnel, col. 2, lines 1-10, food processing plant, col. 21, lines 50-65), the food-processing device comprising: a processor that performs at least one process on the food (food processing plant, col. 21, lines 50-65); an imaging device configured to capture an image of an eye of a user of the food-processing device (“In addition to identifying the animal, in certain animal transactions it is also desirable to positively identify persons involved in the animal identity and tracking chain, such as an owner, a shipper and transporting personnel, buyers and sellers, food processing personnel, veterinarians and animal care takers, etc.”, col. 2, lines 1-10, An iris recognition system involves the use of an imager to video image the iris of each person attempting access, and image processing means for comparing this iris video image with a reference iris image on file in a database, col. 2, lines 15-40, According to one aspect of the invention, an iris acquisition device is provided having a front surface for obtaining an image of an iris of an eye; a lens having an image plane disposed in front of the front surface of the iris acquisition device; a mirror disposed on a side of the lens opposite the iris acquisition device; an illuminator disposed along a side of the mirror; a memory for storing an iris image obtained by the iris acquisition device; a processor for extracting a template from the stored iris image; and a communications interface for transmitting the template to a central station, col. 4, lines 1-15); an authentication part that authenticates the user in response to the image of the user's eye captured by the imaging device (authorizing an animal transaction responsive to a match between the identification of one or more animals and the identification of one or more persons comprising the steps of: storing image information of the iris of at least one animal's eye and at least one person's eye; illuminating an eye of an unidentified animal having an iris and an unidentified person having an iris; obtaining an image of the iris of the unidentified animal and the unidentified person; extracting an iris template from the obtained image, if the image is of sufficient quality; comparing the template of the obtained image with the stored image information to identify the unidentified animal and unidentified person, col. 4, lines 30-55, Iris images are compared at step 180 by determining the percentage of bits in each template that match. If the percentage of bits that match exceeds a predetermined threshold (e.g., 75%), then it is determined that the iris images being compared belong to the same iris, thereby identifying the subject being tested. If the animal and person are properly identified and authenticated, the animal transaction is authorized, col. 9, lines 30-40); and a management part that enables the process performed by the processor executable for the user authenticated by the authentication part, the authentication part authenticating the user in response to processing by the processor of information of the user's iris included in the image of the user's eye (authorizing the animal transaction responsive to a result of the step of comparing, stored image information used for identification can be a code or template extracted from the iris image, col. 4, lines 30-55, it is determined that the iris images being compared belong to the same iris, thereby identifying the subject being tested. If the animal and person are properly identified and authenticated, the animal transaction is authorized, the animal identity and tracking chain custodian authorizes (e.g., enables) the animal transaction, col. 9, lines 1-30). Musgrave et al. further partly disclose the management part allowing the user to perform an adjustment operation for the food-processing device after the user is authenticated by the authentication part has special authority to perform the adjustment operation (a level of authority and entitlements are stored with or pointed to by one or more of the animal template and person template, col. 3, lines 50-55, The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, “The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25).

Musgrave et al. do not disclose the specific language “a processor that performs at least one process on the food”. As the applications described are for a food processing plant (col. 21, lines 50-65), it would be obvious some sort of a processor would be used to perform the process, however another reference is added to make this explicit – i.e. to make explicit that rather than just allowing a person access to perform an activity, it allows access to the machinery that will perform the activity.

Braun teaches a food-processing device that processes a food in a line that manufactures the food (Industrial automation systems are known for automating industrial processes, food processing, [0002]), the food-processing device comprising: a processor that performs at least one process on the food (The industrial automation device 12 is used to control at least a portion of an industrial process (not shown). The automation device 12 may, for example, be a motor drive, an automation controller (e.g., programmable controller system), or other device. The automation device 12 may also be a sensor or an actuator, for example, in a network configuration. Although a separate network connection for the industrial automation device 12 is not shown in FIG. 1, it will be appreciated that the arrangement of FIG. 1 may be provided in a stand-alone or in a network configuration, [0023]); an imaging device configured to capture an image of an eye of a user of the food-processing device (retinal scanner, [0028]); an authentication part that authenticates the user in response to the image of the user's eye captured by the imaging device (authentication using retinal scan, [0027]-[0030]); and a management part that enables the process performed by the processor executable for the user authenticated by the authentication part, the authentication part authenticating the user in response to processing by the processor of information of the user's iris included in the image of the user's eye (security interface is configured to receive information from the access device and, based on the information received from the access device, to provide authorization for the user to access the data stored inside the industrial automation device using the user interface, abstract, the security access device 16 may be a retinal scanner configured to scan the retina of the individual that is attempting to gain access to the automation device, [0028], implementing, ensuring and/or enabling such things as availability restrictions (determining when users can perform certain functions, ensuring that information is accessible to authorized participants while avoiding communication overload), archiving (vaulting of configuration history), recovery (restoring system configuration after changes were made), auditing (establishing electronic records and validation), reporting (providing traceable records showing who did what and when, or what happened and why), nonrepudiation (ensuring that it is possible to prove what happened, and who did what), privacy/confidentiality (ensuring that information is protected from being accessed by third parties), and integrity (ensuring that information is secure from unauthorized modification or manipulation). As will appreciated, some of these functions are overlapping, [0034]). Braun further teaches the management part allowing the user to perform an adjustment operation for the food-processing device after the user is authenticated by the authentication part has special authority to perform the adjustment operation (if a particular manufacturing process is held as a trade secret, it may be desirable to closely guard read access to the automation system so that an unauthorized individual cannot obtain detailed information about the manufacturing process. Likewise, it may also be desirable to limit access to other types of manufacturing information, such as production quantities, defect rates, and so on. Further, it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure, [0003], The industrial automation device 12 is used to control at least a portion of an industrial process, [0023], different individuals having different levels of access to the motor drive, [0042], store a list of users and automation devices that are allowed access to its information and the level of access that is permitted, [0053], examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model, [0095]).

Musgrave et al. and Braun are in the same art of security systems (Musgrave et al., abstract; Braun, abstract). The combination of Braun with Musgrave et al. enables the use of automated food processing devices. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the system of Braun with the system of Musgrave et al. as this was known at the time of filing, the combination would have predictable results, and as Braun indicates, “it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure” ([0003]), indicating why an application to plant process equipment specifically would be an important application of Musgrave et al.

Regarding claims 16 and 25, Musgrave et al. disclose a food-processing device management system that manages a plurality of food-processing devices that process a food in a line in which the food is manufactured and food-processing device management method for managing a plurality of food-processing devices that process a food (food processing personnel, col. 2, lines 1-10, food processing plant, col. 21, lines 50-65), the food-processing device comprising: a processor that performs at least one process on the food (food processing plant, col. 21, lines 50-65), the food-processing device management system comprising: a biometric information acquisition part that acquires biometric information of users of the food-processing devices (“In addition to identifying the animal, in certain animal transactions it is also desirable to positively identify persons involved in the animal identity and tracking chain, such as an owner, a shipper and transporting personnel, buyers and sellers, food processing personnel, veterinarians and animal care takers, etc.”, col. 2, lines 1-10, An iris recognition system involves the use of an imager to video image the iris of each person attempting access, and image processing means for comparing this iris video image with a reference iris image on file in a database, col. 2, lines 15-40, According to one aspect of the invention, an iris acquisition device is provided having a front surface for obtaining an image of an iris of an eye; a lens having an image plane disposed in front of the front surface of the iris acquisition device; a mirror disposed on a side of the lens opposite the iris acquisition device; an illuminator disposed along a side of the mirror; a memory for storing an iris image obtained by the iris acquisition device; a processor for extracting a template from the stored iris image; and a communications interface for transmitting the template to a central station, col. 4, lines 1-15); one first storage part that correlates and stores, for each user, the biometric information and user identification information for uniquely identifying the user (identity of a person associated with the mobile device, [0031]); a second storage part that stores executability information pertaining to a process the users can execute using the food-processing devices (information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25); an authentication part that authenticates the users on the basis of in response to processing of the biometric information acquired by the biometric information acquisition part and the biometric information stored in the first storage part (authorizing the animal transaction responsive to a result of the step of comparing, stored image information used for identification can be a code or template extracted from the iris image, col. 4, lines 30-55, it is determined that the iris images being compared belong to the same iris, thereby identifying the subject being tested. If the animal and person are properly identified and authenticated, the animal transaction is authorized, the animal identity and tracking chain custodian authorizes (e.g., enables) the animal transaction, col. 9, lines 1-30); and a management part that, on the basis of in response to processing of the executability information stored in the second storage part, makes enables execution of the process performed by the food-processing devices executable for the users authenticated by the authentication part, the biometric information being information of the user's iris included in the image of the user's eye (authorizing an animal transaction responsive to a match between the identification of one or more animals and the identification of one or more persons comprising the steps of: storing image information of the iris of at least one animal's eye and at least one person's eye; illuminating an eye of an unidentified animal having an iris and an unidentified person having an iris; obtaining an image of the iris of the unidentified animal and the unidentified person; extracting an iris template from the obtained image, if the image is of sufficient quality; comparing the template of the obtained image with the stored image information to identify the unidentified animal and unidentified person, col. 4, lines 30-55, Iris images are compared at step 180 by determining the percentage of bits in each template that match. If the percentage of bits that match exceeds a predetermined threshold (e.g., 75%), then it is determined that the iris images being compared belong to the same iris, thereby identifying the subject being tested. If the animal and person are properly identified and authenticated, the animal transaction is authorized, col. 9, lines 30-40). Musgrave et al. further partly disclose the management part allowing the user to perform an adjustment operation for the food-processing device after the user is authenticated by the authentication part has special authority to perform the adjustment operation (a level of authority and entitlements are stored with or pointed to by one or more of the animal template and person template, col. 3, lines 50-55, The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, “The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25).

Musgrave et al. do not disclose the specific language “managing a plurality of food-processing devices that process a food”. As the applications described are for a food processing plant (col. 21, lines 50-65), it would be obvious some sort of a processor would be used to perform the food process, however another reference is added to make this explicit – i.e. to make explicit that rather than just allowing a person access to perform an activity, it allows access to the machinery that will perform the activity.

Braun teaches a food-processing device management system that manages a plurality of food-processing devices that process a food in a line in which the food is manufactured, the food-processing device management system comprising (Industrial automation systems are known for automating industrial processes, food processing, [0002]): a biometric information acquisition part that acquires biometric information of users of the food-processing devices (retinal scanner, [0028]); one first storage part that correlates and stores, for each user, the biometric information and user identification information for uniquely identifying the user (biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]); a second storage part that stores executability information pertaining to a process the users can execute using the food-processing devices (“The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]); an authentication part that authenticates the users on the basis of in response to processing of the biometric information acquired by the biometric information acquisition part and the biometric information stored in the first storage part (security interface is configured to receive information from the access device and, based on the information received from the access device, to provide authorization for the user to access the data stored inside the industrial automation device using the user interface, abstract, the security access device 16 may be a retinal scanner configured to scan the retina of the individual that is attempting to gain access to the automation device, [0028], implementing, ensuring and/or enabling such things as availability restrictions (determining when users can perform certain functions, ensuring that information is accessible to authorized participants while avoiding communication overload), archiving (vaulting of configuration history), recovery (restoring system configuration after changes were made), auditing (establishing electronic records and validation), reporting (providing traceable records showing who did what and when, or what happened and why), nonrepudiation (ensuring that it is possible to prove what happened, and who did what), privacy/confidentiality (ensuring that information is protected from being accessed by third parties), and integrity (ensuring that information is secure from unauthorized modification or manipulation). As will appreciated, some of these functions are overlapping, [0034]); and a management part that, on the basis of in response to processing of the executability information stored in the second storage part, makes enables execution of the process performed by the food-processing devices executable for the users authenticated by the authentication part, the biometric information being information of the user's eye (authentication using retinal scan, [0027]-[0030], different individuals having different levels of access to the motor drive, [0042], store a list of users and automation devices that are allowed access to its information and the level of access that is permitted, [0053]). Braun further teaches the management part allowing the user to perform an adjustment operation for the food-processing device after the user is authenticated by the authentication part has special authority to perform the adjustment operation (if a particular manufacturing process is held as a trade secret, it may be desirable to closely guard read access to the automation system so that an unauthorized individual cannot obtain detailed information about the manufacturing process. Likewise, it may also be desirable to limit access to other types of manufacturing information, such as production quantities, defect rates, and so on. Further, it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure, [0003], The industrial automation device 12 is used to control at least a portion of an industrial process, [0023], different individuals having different levels of access to the motor drive, [0042], store a list of users and automation devices that are allowed access to its information and the level of access that is permitted, [0053], examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model, [0095]).

Musgrave et al. and Braun are in the same art of security systems (Musgrave et al., abstract; Braun, abstract). The combination of Braun with Musgrave et al. enables the use of automated food processing devices. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the system of Braun with the system of Musgrave et al. as this was known at the time of filing, the combination would have predictable results, and as Braun indicates, “it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure” ([0003]), indicating why an application to plant process equipment specifically would be an important application of Musgrave et al.

Regarding claim 17, Musgrave et al. and Braun disclose the food-processing device according to claim 16. Musgrave et al. and Braun further indicate a plurality of the food-processing devices (Musgrave et al., database can include one of a plurality of remote local servers, col. 19, lines 1-15, people in the animal identity and tracking chain can include the owner of the animal, farms with subsidies 30, slaughterhouses and food processing plants 35, transportation points, shippers, and persons involved in the transportation and handling of the cattle 40, veterinarians and other care providers responsible for vaccination, drug administration, and general health care of an animal, col. 21, lines 50-65; Braun, industrial automation system which includes a plurality of industrial automation devices and a plurality of security access devices connected by way of a communication network, [0016], multiple industrial automation devices, [0039]).

Regarding claim 24, Musgrave et al. and Braun disclose the food-processing device according to claim 16. Musgrave et al. and Braun further indicate the second storage part correlates and stores the user identification information and the executability information (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]).

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) as applied to claim 1 above, further in view of Votaw et al. (US 20170053252 A1).

Regarding claim 2, Musgrave et al. and Braun disclose the food-processing device according to claim 1, Musgrave et al. partly further disclose the food-processing device further comprises a determination part that determines whether or not the user is present inside a prescribed region; and the management part automatically terminates the executable state of the process performed by the processor on the basis of a determination result from the determination part (FIG. 3A shows the apparatus of FIG. 2 in greater detail. The lens 110 gives a high resolution image of the eye 150 of the user, who is positioned in front of the lens 110, so that extreme proximity between the eye 150 and the imager 100 is not required (e.g., no contact is needed between the subject and the imager 100). Col. 7, lines 35-45 This increases the flexibility of the imager 100 for certain applications where the limited range of motion imposed by a wired connection would limit its usefulness. These might include, for example, certain applications such as animal identification, or medical and corrections facilities where it is not desirable or convenient to bring the subject whose eye is 30 being imaged close to the external computer 200. Col. 10, lines 10-25, a sequence of image frames can be obtained that cycle through a range of focus distances strobed at the video frame-rate, and the focus score computed for each frame can enable the selection of the best focused frame within the sequence of frames, col. 11, line 55 - col. 12, line 10, autofocus system in which frames are grabbed at a variety of focal depths in order to select only the best one for processing, or to prevent time being wasted on processing image frames which are assessed to be in poor focus col. 14, lines 10-20, If the iris template is invalid, the animal identification process may be terminated, col. 19, lines 1-15, If a transaction authorization match is not found between the person and the animal, can terminate the process, col. 21, lines 10-20), however, another reference is provided to further teach this point.

Votaw et al. teach a determination part that determines whether or not the user is present inside a prescribed region; and the management part automatically terminates the executable state of the process performed by the processor on the basis of a determination result from the determination part (“Certain embodiments may include a method for authenticating a user's identity at an Automated Teller Machine (“ATM”) over a period of time. The methods may include capturing at least a portion of user's facial information using a facial recognition camera, displaying a QR code for capture by a mobile device and receiving information using a wireless receiver from the mobile device that corresponds to the QR code. Such information received by the wireless receiver may include information that indicates an identification number associated with the mobile device, an identity of a person associated with the mobile device, an indication that the mobile device has received and/or processed the QR code and/or any other suitable information generated by the mobile device in response to the scan of the QR code”, [0031], the biometric sensor may include an iris scanner, [0048], “In certain embodiments, the ATM may only reconfer transactional privileges during the ATM session following the return of the user face (or head) to within a predetermined threshold distance of the vertical position of the face (or head) as determined during initialization of the ATM session and following the user input of a pre-determined code. The code may correspond to the user's regular pin or the code may be a different pin number that is created specifically to authorize a return to an earlier-initiated, then truncated—i.e., a session which did not formally terminate and the customer may have just wandered away from the ATM, session”, [0059], In some embodiments, the ATM may suspend transactional privileges, or other specific privileges, during the ATM session pending return of the user's face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]) [transactional privileges only when face in range of the camera = prescribed region].

Musgrave et al. and Braun and Votaw et al. are in the same art of security systems (Musgrave et al., abstract; Braun, abstract; Votaw et al., abstract). The combination of Votaw et al. with Musgrave et al. and Braun enables the use of detecting a threshold distance. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the distance detecting of Votaw et al. with the system of Musgrave et al. and Braun as this was known at the time of filing, the combination would have predictable results, and as Votaw et al. indicate this will reduce the danger to a customer from the customer's own inattentive behavior ([0005]). In industrial applications such as those described by Musgrave et al. and Braun, where such a security breach can result in significant and expensive damage, this added security measure would be of further benefit.

Regarding claim 3, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 2. Votaw et al. further teach the determination part determines whether or not the user is present inside the prescribed region proximal to the food-processing device; and the management part automatically terminates the executable state of the process performed by the processor when the determination part determines that the user is not present inside the prescribed region (In some embodiments, the ATM may suspend transactional privileges, or other specific privileges, during the ATM session pending return of the user's face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]).

Regarding claim 4, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 3. Braun and Votaw et al. further teach the determination part senses whether or not an indicator held by the user is present inside the prescribed region to determine whether or not the user is present inside the prescribed region (Braun, “access device 16 is handheld and is capable of authenticating the user by virtue of the fact that it is in the possession of the user. The access device 16 may comprise an off-the-shelf handheld device. For example, in this embodiment, the access device 16 may be a smart card, a card with a magnetic strip, a wireless electronic remote control key chain transmitter (sometimes referred to in the automotive industry as a key fob), a hand-held computer equipped with a wireless transmitter (e.g., Bluetooth transmitter, infrared transmitter, etc.) for transmitting an authentication code, or other device”, [0026]; Votaw et al., The methods may include capturing at least a portion of user's facial information using a facial recognition camera, displaying a QR code for capture by a mobile device and receiving information using a wireless receiver from the mobile device that corresponds to the QR code. Such information received by the wireless receiver may include information that indicates an identification number associated with the mobile device, an identity of a person associated with the mobile device, an indication that the mobile device has received and/or processed the QR code and/or any other suitable information generated by the mobile device in response to the scan of the QR code”, [0031], The card reader may read magnetically encoded information on transaction instruments such as bank cards, [0045]) [the face, the ATM card, and the code from the mobile device are all unique “indicators”].

Regarding claim 5, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 4. Musgrave et al. and Braun and Votaw et al. further teach the food-processing device further comprises a first storage part that correlates and stores the user and the indicator (Musgrave et al., identity of a person associated with the mobile device, [0031]; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]; Votaw et al., The methods may include capturing at least a portion of user's facial information using a facial recognition camera, displaying a QR code for capture by a mobile device and receiving information using a wireless receiver from the mobile device that corresponds to the QR code. Such information received by the wireless receiver may include information that indicates an identification number associated with the mobile device, an identity of a person associated with the mobile device, an indication that the mobile device has received and/or processed the QR code and/or any other suitable information generated by the mobile device in response to the scan of the QR code, [0031], a user using a PIN and biometric identification in any method described herein to provide access to the mobile device itself, to access an application included on the device and/or to access secured internet websites and/or to validate his identity, [0038]) [face, identity, and QR code associated in this way]; the determination part can sense a plurality of indicators distinctly from each other (transmit the information received by the facial recognition camera and the wireless receiver for initially authorizing an ATM session, abstract, display a QR code for retrieval by one or more devices on ATM, [0086], ATM user is provided with an option to use a QR code-based-communication to authenticate an ATM session. Step 702 shows receiving a selection by a user to initiate an ATM session using a QR code instead of authenticating using a conventional card and/or PIN, [0091] [QR code on more than one device, also the physical card, face, QR code, and PIN are all different indicators from each other]; and the determination part determines that the user is not present inside the prescribed region upon sensing that the indicator which is stored in the first storage part and which corresponds to the user authenticated by the authentication part is not present inside the prescribed region (the ATM may suspend transactional privileges during the ATM session pending return of the user's face (or head) to within a predetermined threshold distance and/or orientation established at initialization of the session, [0058], may suspend transactional privileges, or other specific privileges, during the ATM session pending return of the user's face to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]).

Regarding claim 6, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 5. Musgrave et al. and Braun and Votaw et al. further indicate the food-processing device further comprises: a second storage part that correlates and stores the user and the process made executable for the user by the management part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]; Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices, such as remote ATMs, that are linked through a communications network for transmitting PIN information, QR code information and key information formulated in response to QR code information transmission as well as any other suitable communication. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices”, [0077]).

Regarding claim 7, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 6. Musgrave et al. and Braun further indicate the second storage part correlates and stores an authentication level which is one of a plurality of authentication levels and which is set for each user, and the process made executable by the management part, said process being set for each authentication level (Musgrave et al., a level of authority and entitlements are stored with or pointed to by one or more of the animal template and person template, col. 3, lines 50-55, The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, “The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25) [right of ownership, right to sell the animal, etc. interpreted as process being set for each authentication level]; Braun, different individuals having different levels of access to the motor drive, [0042], store a list of users and automation devices that are allowed access to its information and the level of access that is permitted, [0053]).

Regarding claim 8, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 7. Musgrave et al. and Braun and Votaw et al. further indicate the authentication part further authenticates, on the basis of in response to detection of information other than an image of the user's eye, users for whom the highest authentication level among the plurality of authentication levels has been set (Musgrave et al., Matching the animal to its rightful owner or appointed guardian helps provide certainty in animal transactions and to ensure the safe and efficient transfer of animals between interested parties in order to minimize fraud, theft, uncertainty, and other risks normally present during most animal transactions. Col. 2, lines 1-10, The animal and person identification is accomplished using iris recognition techniques. The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, The image is processed to extract an iris template or code at step 170, the template or code is encrypted (optional) and transmitted to a central station, such as an animal identity and tracking chain custodian at step 175. The custodian would preferably handle the iris recognition technology and would preferably be capable of building the database, establishing local and remote access control, and applications/interface software, animal identity and tracking chain custodian can either authorize the animal transaction at the central station or send a signal to a remote local processor directing it to authorize the animal transaction, col. 9, lines 1-30, database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25, A person takes one or more cattle to a slaughterhouse and attempts to sell the cattle. Theft of the cattle and fraud on the slaughterhouse can be avoided by requiring the persons attempting to sell the cattle to the slaughterhouse to prove ownership of or legal authority over the cattle using the animal identification and transaction authorization system. If the person is not registered in the central database as the owner of the particular cattle presented at the slaughterhouse, then the slaughterhouse would not purchase the cattle and the appropriate authorities could be notified. If the person and the animal are identified and matched in the database, authorization to complete the sale of the animal to the slaughterhouse is given, dt95) [right of ownership, right to sell the animal, right to transport the animal, right to treat the animal all interpreted as having higher or lower authorization level]; Braun, handheld and is capable of authenticating the user by virtue of the fact that it is in the possession of the user, [0026], fingerprint reader, [0028] [this can be used even when eye not detected], default level of access may also be allowed for users/devices that are not on the list of authorized users, which may be a minimal level of access, [0057]; Votaw et al., QR code, PIN, and facial information different ways to authenticate user, abstract, [0038]).

Regarding claim 9, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 8. Musgrave et al. and Braun further indicate the processor performs at least two kinds of processes including a first-type process and a second-type process on the food; and the management part makes the first-type process performed by the processor executable for only the user authenticated by the authentication part and makes the second- type process performed by the processor executable for all the users (Musgrave et al., The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25) [right of ownership, right to sell the animal, etc. interpreted as process being set for each authentication level]; Braun, if a particular manufacturing process is held as a trade secret, it may be desirable to closely guard read access to the automation system so that an unauthorized individual cannot obtain detailed information about the manufacturing process. Likewise, it may also be desirable to limit access to other types of manufacturing information, such as production quantities, defect rates, and so on. Further, it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure, [0003], The industrial automation device 12 is used to control at least a portion of an industrial process, [0023], examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model, [0095]).

Regarding claim 10, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 9. Musgrave et al. and Braun and Votaw et al. further imply a third storage part that correlates and stores the user authenticated by the authentication part and the process made executable for the user by the management part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]; Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices, such as remote ATMs, that are linked through a communications network for transmitting PIN information, QR code information and key information formulated in response to QR code information transmission as well as any other suitable communication. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices”, [0077]).

Regarding claim 11, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 10. Braun further indicates the third storage part is configured so as not to accept changes or deletions to the correlated and stored user authenticated by the authentication part and the correlated and stored process made executable for the user by the management part (It is typically desirable to prevent other individuals from gaining access to the system to make changes since those individuals may not be qualified to make such changes, [0003], access rights may define various privilege classes to control users' ability to access memory of the device, create or delete data table files and program files, perform logical and physical reads or writes, change an operating mode of the device, clear memory, restore device memory, perform online edits, flash the memory, reset, autotune, clear faults/alarms, link read/write, resets, flashing, view diagnostics/events, upload configuration information settings, force I/O transitions, adjust operation of a drive or automation controller, and so on [0042], access rights may be administered to effect a lock-out arrangement, first user may be given "ownership" of the automation device such that access to the control logic by other users may be temporarily restricted until the work of the first user is complete, [0043], access levels (e.g., read vs. read-write) may vary on a parameter-by-parameter basis, [0063]).

Regarding claim 12, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 11. Musgrave et al. and Braun and Votaw et al. further indicate wherein the food-processing device further comprises: a fourth storage part that correlates and stores the image of the user's eye captured by the imaging device and user identification information for uniquely identifying the user (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], characterize the user's retina, but also the logic and stored information used to compare the biometric information characterizing the retina of the user with the information characterizing the retinas of authorized individuals, database of codes, [0031]; Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices, such as remote ATMs, that are linked through a communications network for transmitting PIN information, QR code information and key information formulated in response to QR code information transmission as well as any other suitable communication. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices”, [0077]).

Regarding claim 13, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 12. Musgrave et al. further indicate at least one of a position and an orientation of the imaging device can be adjusted in accordance with a position of the user's eye (The handheld iris imager comprises a solid-state image capture device and an optical system which forms an image 109 of the iris on the image capture device at the image plane of the video camera 105 and at the same time produces a virtual image 115 of the iris which the user can use to position and focus the iris image. As a result, the user can, using the same eye being imaged, see a reflected image of the iris which can be used to position the handheld imager 100 so that a good iris image (i.e., an image that can be processed and compared to those stored in a database) can be obtained, col. 7, lines 40-55, mechanical means (not shown) for adjusting the position of the cold mirror 120 relative to the camera lens 110, col. 8, lines 1-10, easily position the device to obtain a sharply focused reflected image, col. 8, lines 10-20).

Regarding claim 14, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 13. Votaw et al. and Braun further teach when a prescribed time has elapsed after the user was authenticated by the authentication part, the management part renders the process performed by the processor unexecutable until the user is again authenticated by the authentication part (Votaw et al., ATM's typically cancel authorization after a certain time period, [0005], ATM may only reconfer transactional privileges during the ATM session following the return of the user face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session and following the user input of a pre-determined code, [0061]; Braun, If the user does not enter the required response on the user interface 24 within a predetermined period of time, the response screen may time out and the user interface 24 returns to its initial state, [0038]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) and Votaw et al. (US 20170053252 A1) as applied to claim 13 above, further in view of Haussmann et al. (US 20060045284 A1).

Regarding claim 15, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 13. Braun further partly teaches the processor performs the process of determining the presence/absence of foreign substances included in the food (audit module 156 maintains a comprehensive list of all changes made to the industrial automation system, [0080], “A reporting/audit trail tool 194 may be used to generate detailed reports showing an audit trail of all changes to the automation system. Preferably, information concerning all log in attempts, including user name, machine name, and time is tracked and stored. Records may then be viewed by the user. A detailed audit trail of all changes to configuration data initiated by users may be maintained. Information concerning changes to automation processes may also be provided. For example, for recipes, some examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model”, [0095]), however another reference is added to make this explicit.

Haussmann et al. teach the processor performs the process of determining the presence/absence of foreign substances included in the food (Hearing protection devices are primarily used in industrial environments where production machines produce noise levels requiring protection. In certain industries special measures must be taken to maintain hygienic standards. In the food processing industry such measures will include detection of any foreign substances or objects in the product so that clean room or close to clean room standards apply, [0009], tracing means adapted for being detected by an electromagnetic detector so that the earplug can be detected by an electromagnetic detector such as an X-ray detector, a metal detector or a magnetic detector, if it has been lost and is no longer visible [0037], “Currently, for example, in the food processing, tobacco processing, beverage producing and the pharmaceutical industries electromagnetic detectors such as X-ray detectors, a metal detectors, a magnetic detectors or similar scanning devices are used for detecting the presence and position of foreign objects in the processed product”, [0038]).

Musgrave et al. and Braun and Haussmann et al. are in the same art of manufacturing facilities (Musgrave et al., col. 2, lines 1-10; Braun, [0002]; Haussmann et al., abstract). The combination of Haussmann et al. with Musgrave et al. and Braun and Votaw et al. enables the use of foreign substance detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the foreign substance detection of Haussmann et al. with the system of Musgrave et al. and Braun and Votaw et al. as this was known at the time of filing, the combination would have predictable results, and as Haussmann et al. indicate this is important to maintaining hygiene in food processing, thereby indicating the benefit in the food production systems of Musgrave et al. and Braun and Votaw et al..

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) as applied to claim 17 above, further in view of Haussmann et al. (US 20060045284 A1).

Regarding claim 18, Musgrave et al. and Braun disclose the food-processing device according to claim 17. Braun further partly teaches the food-processing devices perform the process of determining the presence and absence of foreign substances included in the food (audit module 156 maintains a comprehensive list of all changes made to the industrial automation system, [0080], “A reporting/audit trail tool 194 may be used to generate detailed reports showing an audit trail of all changes to the automation system. Preferably, information concerning all log in attempts, including user name, machine name, and time is tracked and stored. Records may then be viewed by the user. A detailed audit trail of all changes to configuration data initiated by users may be maintained. Information concerning changes to automation processes may also be provided. For example, for recipes, some examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model”, [0095]), however another reference is added to make this explicit.

Haussmann et al. teach the food-processing devices perform the process of determining the presence and absence of foreign substances included in the food (Hearing protection devices are primarily used in industrial environments where production machines produce noise levels requiring protection. In certain industries special measures must be taken to maintain hygienic standards. In the food processing industry such measures will include detection of any foreign substances or objects in the product so that clean room or close to clean room standards apply, [0009], tracing means adapted for being detected by an electromagnetic detector so that the earplug can be detected by an electromagnetic detector such as an X-ray detector, a metal detector or a magnetic detector, if it has been lost and is no longer visible [0037], “Currently, for example, in the food processing, tobacco processing, beverage producing and the pharmaceutical industries electromagnetic detectors such as X-ray detectors, a metal detectors, a magnetic detectors or similar scanning devices are used for detecting the presence and position of foreign objects in the processed product”, [0038]).

Musgrave et al. and Braun and Haussmann et al. are in the same art of manufacturing facilities (Musgrave et al., col. 2, lines 1-10; Braun, [0002]; Haussmann et al., abstract). The combination of Haussmann et al. with Musgrave et al. and Braun enables the use of foreign substance detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the foreign substance detection of Haussmann et al. with the system of Musgrave et al. and Braun as this was known at the time of filing, the combination would have predictable results, and as Haussmann et al. indicate this is important to maintaining hygiene in food processing, thereby indicating the benefit in the food production systems of Musgrave et al. and Braun.

Regarding claim 19, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 18. Musgrave et al. and Braun further indicate each of the plurality of food-processing devices (Musgrave et al., plurality of remote local servers, col. 19, lines 1-15, slaughterhouses and food processing plants, col. 21, lines 50-65; Braun, industrial automation system which includes a plurality of industrial automation devices and a plurality of security access devices connected by way of a communication network, [0016], multiple industrial automation devices, [0039]) has at least one biometric information acquisition part (Musgrave et al., imager to video image the iris of each person attempting access, col. 4, lines 1-15; Braun, retinal scanner, [0028]); and the first storage part correlates and stores the user identification information and the biometric information acquired by any of the biometric information acquisition parts (Musgrave et al., identity of a person associated with the mobile device, [0031]; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]).

Regarding claim 20, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 19. Musgrave et al. and Braun further indicate each of the plurality of food-processing devices has the second storage part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]).

Regarding claim 21, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 20. Musgrave et al. and Braun further indicate a third storage part that correlates and stores the user authenticated by the authentication part and the process made executable for the user by the management part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]).

Regarding claim 22, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 21. Braun further indicates the third storage part is configured so as not to accept changes or deletions to the correlated and stored user authenticated by the authentication part and the correlated and stored process made executable for the user by the management part (It is typically desirable to prevent other individuals from gaining access to the system to make changes since those individuals may not be qualified to make such changes, [0003], access rights may define various privilege classes to control users' ability to access memory of the device, create or delete data table files and program files, perform logical and physical reads or writes, change an operating mode of the device, clear memory, restore device memory, perform online edits, flash the memory, reset, autotune, clear faults/alarms, link read/write, resets, flashing, view diagnostics/events, upload configuration information settings, force I/O transitions, adjust operation of a drive or automation controller, and so on [0042], access rights may be administered to effect a lock-out arrangement, first user may be given "ownership" of the automation device such that access to the control logic by other users may be temporarily restricted until the work of the first user is complete, [0043], access levels (e.g., read vs. read-write) may vary on a parameter-by-parameter basis, [0063]).

Regarding claim 23, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 21. Musgrave et al. and Braun further indicate the third storage part correlates and stores, for each of the food-processing devices, the user authenticated by the authentication part and the process made executable for the user by the management part (Musgrave et al., identity of a person associated with the mobile device, [0031]; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661